QH@lr.Ofer<rv/OQ§§'$?,LB&’P DDQQMMW FIFéle<d)Q/e/QAIQQ PE@@Q_ bet l

l 1 CREAT|NG l\/lain Street Legal Services, |nc.

l 4 LAW CLJ NY Schoo| of Law
ENFORCEIV|ENT 2 Court Square

ACCOUNTAB|L!TY & tong isiand City, NY 11101-4356

RESPONS|B|L!TY www.cunvc|ear.org

 

 

 

January 28, 2019
ByECF

Hon. Loretta A. Preska

United States District Court
Southem District of NeW York
500 Pearl Street, Room 2220
New York, NY 10007-1312

 

 

RE: United States v. Farhane, Case Nos. 05-¢:1"-673-4/18 Civ. 11973 (LAP)
Dear Judge Preska:

Our office represents Defendant A'oderi'ahmane Farhane in his § 2255 motion to vacate his
plea and sentence. We Write in connection With Defendant’s memorandum of law in support of his
§ 2255 motion to vacate, due on February l, 2019.

Pursuant to Your Honor’s Individua] Practice Rule 2.C, We respectfully request leave to
file a memorandum of law up to 25 pag¢§, slightly in excess of Your Honor’s 20-page'li_mit”ii1_'
order to adequately address the issues. Counsel for the government consented to this request,
subject to the Court’s approval

We therefore ask the Court to grant Mr. Farhane permission to file a memorandum of law

 

    

of up to 25 pages
/s/ Na;=: Ahmad
Naz Ahmad
Ramzi Kassem
CLEAR PROJECT
= 1 " if Pm,»< r{ pa MAIN STREET LEGAL SERVICES, INC.
l§.uj § fing §}__A _‘_l,jii“‘ Q¢L§§LB;G[£ JUL;;»_~E CUNY School OfLaW

/ 2 Court Square
Long Island City, NY l l 101
/Zq / ? T: (718) 340-4630
F: (718) 340-4478

E: naz.ahmad@law.cuny.edu

CC (via ECF): Karl Metzner
U.S. Attomey’s Office
Southern District of New York

(t) 713.340.4553 ` l
(f] 718.340.4533
(e] cunvclear@|aw.cuny.edu k

 

 

 

